Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
1.	Claims 1-9, drawn to the system of the superconducting magnet, classified in class 335, and subclass 216.
2.	Claims 10-19, drawn to the method of controlling a superconducting magnet, classified in class 29, subclass 622, H01F41/071.
The inventions are distinct, each from the other because of the following reasons: Inventions 1 and 2 are related as process and product of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case the system of the superconducting magnet can be used without using the method of controlling a superconducting magnet.
This application contains claims directed to the following patentably distinct species:   
Species 1: as shown in Figure 1, claim 1.
Species 2: as shown in Figures 4 and 4A. 
Species 3: as shown in Figure 5. 
Species 4: as shown in Figure 7. 

This application contains claims directed to the following patentably distinct species 1-4.  The species are independent or distinct, because Species 1-4 show different structures of the superconducting magnet as listed below:
Species 1: as shown in Figure 1, shows the structures of the system 100 for controlling magnetic coil 102 include control circuit 101 to monitor magnetic coil 102, and may be coupled to a variable current or voltage source 104.
Species 2: as shown in Figures 4 and 4A, shows the structures of the simplified tokamak system 400 for producing fusion power includes a plasma tube 402 and a plurality of superconducting magnetic coils 404-410.
Species 3: as shown in Figure 5, shows the structures of the spiral-grooved plates stacked to form a so-called "double-pancake" assembly 500 includes a first plate 501 is disposed over a second plate 502 such that interface apertures 504. Plate 501 includes a spiral channel 506 defined by walls 507.
Species 4: as shown in Figure 7, shows the structures of the MRI system 700 comprises a patient table 702 on which the patient is delivered into a tube 703 defined by MRI system 700 for scanning. A scanner 704 uses magnets 706, radio frequency (RF) coils 708, and gradient coils 710 to create images.




Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
May 25, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837